DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on February 22, 2021, in which claims 1-20 have been amended.  Accordingly, claims 1-20 remain pending for examination.
Status of Claims
3.	Claims 1-20 are pending, of which claims 1-6, 9-16 and 18-20 are rejected under 35 U.S.C. 103.  Claim 20 is also rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):	(f) Element in Claim for a Combination. – An element in a claim for a 	combination may be expressed as a means or step for performing a specified 	function without the recital of structure, material, or acts in support thereof, and 	such claim shall be construed to cover the corresponding structure, material, or 	acts described in the specification and equivalents thereof.
entirely perform the recited function.not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):	(b)  CONCLUSION.—The specification shall conclude with one or more claims 	particularly pointing out and distinctly claiming the subject matter which the 	inventor or a joint inventor regards as the invention.
7.	Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Regarding claim 20, at least the claim limitations “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics,” “means for obtaining the one or more metrics from the processing resource for the specified window” and “the communicating means to provide the obtained one or more metrics in response to the request” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to adequately disclose or otherwise clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.	As recited in paragraph [0033] of Applicant’s instant Specification, referring to FIG. 3, “In the illustrative embodiment, the metrics agent 330 is configured to perform the operations described herein, including receiving a request to provide one or more metrics associated with a processing resource over a specified time window, obtain the one or more metrics from the processing resource for the specified time window, and to provide the obtained metrics in response to the request. To do so, the metrics agent 330 includes a determination component 332, an activation component 334, and a collection component 336” (Recited from paragraph [0033] of Applicant’s instant Specification).	Furthermore, with continued reference to FIG. 3, paragraph [0034] recites, “The determination component 332 is configured to evaluate a request sent by an entity to provide metrics data 302 of edge resources (e.g., provided within a given service provider), e.g., the load balancer 340 or some other service (e.g., a health management service for determining the health of edge resources in the system 100). The determination component 332 may identify a usage context based on the request. The determination component 332 may evaluate the usage context to determine which metrics should be collected from the edge resources. Particularly, the determination component 332 may determine a subset of metrics to improve performance in instances in which a large amount (e.g., thousands) of metrics can be collected. The usage context may be based, e.g., on the origin of the request (such as whether the request originates from the load balancer), one or more of the policies provided by the policy data 304, the length of the time window, and the like” (Recited from paragraph [0034] of Applicant’s instant Specification).	In addition, paragraph [0036] recites, “The collection component 336 is configured to obtain usage metrics associated with one or more processing resources. In some embodiments, the collection component 336 may retrieve the metrics from a location provided by a given compute device associated with a processing resource. The collection component 336 may also receive the metrics from the compute device. The collection component 336 may assign information to the received metrics, such as a flow identifier, processing resource identifier, compute device identifier, and timestamp information. In addition, the collection component 336 may store the metrics in a buffer or repository (as metrics data 302) for subsequent retrieval (e.g., by the load balancer 340, by machine learning/artificial intelligence elements). In other embodiments, the collection component 336 transmits the metrics to the requesting entity (e.g., the load balancer 340, a health management service, etc.)” (Recited from paragraph [0036] of Applicant’s instant Specification).	It would thus appear that the recited “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics” of independent claim 20 can be readily mapped to the disclosed determination component 332 that is within the metrics agent 330 of network device 300 illustrated in FIG. 3.  As well, it appears as though the recited “means for obtaining the one or more metrics from the processing resource for the specified window” of independent claim 20 can be readily mapped to the disclosed collection component 336 within the metrics agent 330 of network device 300 illustrated in FIG. 3.	However, it would likewise appear that the recited “communicating means to provide the obtained one or more metrics in response to the request” of independent claim 20 can also be mapped to the disclosed collection component 336.  Support for this comes directly from paragraph [0036], which again, recites, “the collection component 336 transmits the metrics to the requesting entity (e.g., the load balancer 340, a health management service, etc.)” (Recited from paragraph [0036] with added emphasis).  This inconsistency results in a lack of definiteness since the claim element of the first limitation of independent claim 20, which recites “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics,” (which is the same “communicating means” which performs the function of “to provide the obtained one or more metrics in response to the request”), has already been mapped to the disclosed determination component 332.	More importantly, however, while the instant Specification, at paragraph [0030] does indicate that the metrics agent 330 may be embodied as circuitry, “one or more of the components of the environment 300 may be embodied as circuitry or a collection of electrical devices (e.g., network communicator circuitry 320, metrics agent circuitry 330, load balancer circuitry 340, etc.),” (Recited from paragraph [0030] of instant Specification), nevertheless paragraph [0030] also indicates that each of the components of environment 300 may be embodied as software alone.  Specifically, paragraph [0030] recites, “Each of the components of the environment 300 may be embodied as hardware, firmware, software, or a combination thereof” (Recited from paragraph [0030] of instant Specification).  As well, each of the determination component 332, activation component 334 and collection component 336, which are depicted within the metrics agent 330 of FIG. 3 and disclosed in paragraphs [0034]-[0036] are described in terms of function and there is no evidence that any of the foregoing are in fact implemented in hardware.  There are absolutely no structural and/or hardware components shown within the “metrics agent 330” of FIG. 3 and/or disclosed for performing the recited limitations of “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics,” “means for obtaining the one or more metrics from the processing resource for the specified window” and “the communicating means to provide the obtained one or more metrics in response to the request”.	As such, if each of the recited “means” of claim 20 are in fact entirely software-implemented “means,” then they lack any sufficient structure for carrying out the respective functions of “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics,” “means for obtaining the one or more metrics from the processing resource for the specified window” and “the communicating means to provide the obtained one or more metrics in response to the request,” and as currently drafted, the written description fails to adequately disclose or otherwise clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  The claim thus amounts to pure functional claiming, and the scope of the claim is unclear and indefinite.	Applicants may:	(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or	(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:	(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or	(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):		(a)  IN GENERAL.—The specification shall contain a written description 	of the invention, and of the manner and process of making and using it, in such 	full, clear, concise, and exact terms as to enable any person skilled in the art to 	which it pertains, or with which it is most nearly connected, to make and use the 	same,  and shall set forth the best mode contemplated by the inventor or joint 	inventor of carrying out the invention.
9.	Claim 20 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	As discussed above, independent claim 20 recites the claim limitations “means for communicating to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, the request specifying a window indicative of a time period to capture the one or more metrics,” “means for obtaining the one or more metrics from the processing resource for the specified window” and “the communicating means to provide the obtained one or more metrics in response to the request”.  For the “means for obtaining” and “means for communicating”/“communicating means,” the instant Specification merely discloses generic “means” as part of the “network device 300” of FIG. 3 but as indicated above, provides no description of sufficiently definite structure that performs the claimed function.  There is no description of any actual device and programming sufficient to perform the function, which would be required to support the claimed specialized function.  The disclosure with respect to the “means for obtaining” and “means for communicating”/“communicating means,” of FIG. 3 merely repeats the claimed function.  For example, with regard to the “means for obtaining” and “means for communicating”/“communicating means,” paragraph [0033] of the instant Specification recites, “In the illustrative embodiment, the metrics agent 330 is configured to perform the operations described herein, including receiving a request to provide one or more metrics associated with a processing resource over a specified time window, obtain the one or more metrics from the processing resource for the specified time window, and to provide the obtained metrics in response to the request. To do so, the metrics agent 330 includes a determination component 332, an activation component 334, and a collection component 336” (Recited from paragraph [0033] of Applicant’s instant Specification).	Furthermore, as discussed above, the relevant portions from the Detailed Description discuss the features of the disclosed “means for obtaining” and “means for communicating”/“communicating means” in terms of function, rather than disclose any actual structural hardware, and/or otherwise fail to provide any indication as to how those functions are performed.  Indeed, the instant Specification, neither on paragraphs [0034]-[0036], nor any place else provides any detail as to how the communicating to receive, obtaining and providing is accomplished.  For example, even if it is assumed for argument’s sake, that a generic processor and/or circuitry is inherent for implementing the illustrated “metrics agent 330,” “determination component 332,” “activation component 334,” and/or “collection component 336” of Figure 3, the instant Specification fails to provide a sufficient algorithm corresponding to the claimed functions.  In this instance, the structure corresponding to the 35 U.S.C. 112(f) claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component (specific circuit) along with the algorithm used for performing the claimed specialized function.  Examiner notes that on paragraphs [0034]-[0036], Applicant recites what is being done, without describing in sufficient detail as to specifically how each are being performed.  Put otherwise, paragraphs [0034]-[0036] fail to disclose both - the algorithm, as well as the specific structure for being programmed with such an algorithm. 	Therefore, the instant Specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the “network device 300” to perform all of the claimed functions.  Again, the Detailed Description fails to disclose an algorithm (series of at least two or more specific steps) to demonstrate to one of ordinary skill in the art that the inventor was in possession of the claimed invention at the time of filing.  An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved.  Simply restating the function recited in the claim language is not sufficient to satisfy the written description requirement.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	A patent for a claimed invention may not be obtained, notwithstanding that the 	claimed invention is not identically disclosed as set forth in section 102, if the 	differences between the claimed invention and the prior art are such that the 	claimed invention as a whole would have been obvious before the effective 	filing date of the claimed invention to a person having ordinary skill in the art to 	which the claimed invention pertains. Patentability shall not be negated by the 	manner in which the invention was made.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 2, 4-6, 10-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dilley et al. (United States Patent No. US 10,791,168 B1), hereinafter “Dilley” in view of Mazzitelli et al. (United States Patent Application Publication No. US 2018/0241649 A1), hereinafter “Mazzitelli”.
	Regarding claim 1, Dilley discloses a network device comprising (orchestration manager 104) (Dilley, FIGS. 1, 5 and 6):	memory (several memory storage devices in orchestration manager 104 of FIG. 5) (Dilley, FIG. 5, col. 11, ll. 25-31); and	circuitry to (hardware example of orchestration manager 104 shown in FIG. 13 as computer processing system 1300) (Dilley, FIG. 13, col. 35, ll. 6-20):		receive, in an edge network, a request to provide one or more metrics associated with a processing resource (wherein orchestration manager 104, (See FIGS. 5 and 6), which may be collocated with edge clusters 106, includes a resource allocation manager 504 (See FIG. 5) which upon request from workload placement manager 506 (See FIGS. 5 and 6), retrieves and forwards analytics and metrics information from data pipeline/metrics pipeline database 530 (See FIGS. 5 and 6). Resource allocation manager 504 of orchestration manager 104 tracks and provides metrics information such as CPU, memory, network, disk and memory utilization, availability and capacity, e.g., of edge clusters 106) (Dilley, FIG. 5, col. 11, ll. 37-40, col. 13, ll. 41-55);	obtain the one or more metrics from the processing resource (wherein the metrics pipeline manager 521 (See again, FIG. 5) of orchestration manager 104 obtains the metrics from the metrics collector 536 at each edge 106 and stores the metrics in the data pipeline/metrics pipeline database 530. The resource allocation manager 504 obtains the metrics from the data pipeline/metrics pipeline database 530) (Dilley, FIG. 5, col. 11, ll. 51-57);		and		provide the obtained one or more metrics in response to the request (wherein the resource allocation manager 504 provides the metrics and status notifications to the workload placement manager 506 (See again, FIG. 5)) (Dilley, FIG. 5, col. 13, ll. 49-55).  Dilley further teaches that the workload placement manager 506 further periodically monitors edge metrics, at an interval from ten seconds up to two minutes, e.g., such as traffic load in terms of CPU utilization or network bandwidth, e.g., and application health or availability, to adjust placement decisions (See Dilley, col. 15, ll. 25-29).  Dilley does not explicitly disclose the request specifying a window indicative of a time period to capture the one or more metrics; and	obtain the one or more metrics from the processing resource for the specified window.	However in an analogous art, Mazzitelli discloses a request specifying a window indicative of a time period to capture the one or more metrics (wherein Mazzitelli discloses that a systems management server 110 (See FIG. 1) may provide for automated adjustment of enabled metrics and their associated collection frequencies (e.g., time intervals) for a managed resource 160. In particular, a metric manager 120 of the system management server 110 may collect metric data (e.g., values representing measurement of the metric) of a metric of the managed resource 160. The metric data may be collected by the metric manager 120 at a determined frequency (e.g., every 5 seconds, every minute, etc., and which Mazzitelli refers to as a “collection frequency” or “collection interval”. In one implementation, the collected metric and determined collection frequency can be configured via metric rules maintained in metric rules data 108 of data store 106. For example, Mazzitelli teaches that a systems administrator may configure the metric manager 120 to collect metric data via a metric rule stored in metric rules data 108) (Mazzitelli, FIG. 1, paragraph [0020]); and	obtain the one or more metrics from the processing resource for the specified window (wherein the metric collector 122 may request and receive (e.g., from the metric collection agent 170 or directly from the managed resource 160) the metric data for the first measured metric at time intervals defined by the first determined collection frequency) (Mazzitelli, FIG. 1, paragraph [0023]).	Dilley and Mazzitelli are analogous art because they deal with subject matter from the same problem solving area, namely, monitoring metrics in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dilley and Mazzitelli before him or her, to modify the orchestration manager 104 of Dilley to include the additional limitations of the request specifying a window indicative of a time period to capture the one or more metrics; and	obtain the one or more metrics from the processing resource for the specified window, as disclosed in Mazzitelli, with reasonable expectation that this would result in an orchestration manager 104 having the added benefit of automated adjustment of enabled metrics and associated collection frequencies so that collection of different types of metric data is automatically increased, without user intervention, as soon as a problem is detected (Mazzitelli, paragraph [0013]).  This method of improving the orchestration manager 104 of the workload management system of Dilley and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mazzitelli.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dilley with Mazzitelli to obtain the invention as specified in claim 1.
	In addition, claims 11 and 20 are each directed to “one or more non-transitory machine-readable storage media” and a “network device,” respectively, that perform limitations substantially as described in “network device” claim 1 above, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, as Dilley-Mazzitelli discloses such a “non-transitory machine-readable storage media” and “network device” (computer processing system 1300 and computer-readable storage device 1322 for implementing orchestration manager 104) (See Dilley, FIGS. 5 and 13, col. 35, ll. 6-8, col. 35, ll. 29-34), they are rejected under the same rationale.
	Regarding claim 2, Dilley-Mazzitelli discloses the network device of claim 1, wherein to receive the request to provide the one or more metrics includes to receive a request to provide one or more metrics associated with a plurality of processing cores, the request specifying the window indicative of the time period to capture the one or more metrics (hardware components and devices with processing cores such as PCs and laptops) (Mazzitelli, paragraph [0017]).	As discussed above, Dilley and Mazzitelli are analogous art because they deal with subject matter from the same problem solving area, namely, monitoring metrics in communication networks.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dilley and Mazzitelli before him or her, to modify the orchestration manager 104 of Dilley to include the additional limitation of wherein to receive the request to provide the one or more metrics comprises to receive a request to provide one or more metrics associated with a plurality of processing cores, the request specifying the window indicative of the time period to capture the one or more metrics, as disclosed in Mazzitelli, with reasonable expectation that this would result in an orchestration manager 104 having the added benefit of automated adjustment of enabled metrics and associated collection frequencies so that collection of different types of metric data is automatically increased, without user intervention, as soon as a problem is detected (Mazzitelli, paragraph [0013]).  This method of improving the orchestration manager 104 of the workload management system of Dilley and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Mazzitelli.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dilley with Mazzitelli to obtain the invention as specified in claim 2.
	Regarding claim 4, Dilley-Mazzitelli the network device of claim 1, wherein to obtain the one or more metrics from the processing resource includes to determine, from the request, a usage context indicative of a use for the obtained one or more metrics (wherein the tenant workloads run within a shared context at the edges 106 and are associated with configuration specifications that indicate the workload performance preferences such as resource limits within edge data centers such as central processor unit usage limits and RAM storage limits) (Dilley, col. 8, ll. 1-9).  The motivation regarding the obviousness of claim 1 is also applied to claim 4.
	Regarding claim 5, Dilley-Mazzitelli the network device of claim 4, wherein to obtain the one or more metrics from the processing resource further includes to identify, as a function of the usage context, a subset of the one or more metrics (again, preferences and resource limits. As well, Dilley teaches metrics collector 536 also sends a subset of the metrics collected to the edge resource allocation manager 504 of the orchestration manager 104 for storage of the data and to assist in decisions about system overload situations, for example, as determined by configuration settings of the metrics collector 536) (Dilley, FIG. 5, col. 8, ll. 1-9, col. 20, ll. 28-34).  The motivation regarding the obviousness of claim 1 is also applied to claim 5.
	Regarding claim 6, Dilley-Mazzitelli the network device of claim 5, wherein to identify, as a function of the usage context, the subset of the one or metrics includes to apply a filtering scheme to the one or more metrics specified in the request based on the usage context (further aggregating in accordance with data reduction settings, also as determined by the configuration settings) (Dilley, FIG. 5, col. 20, ll. 46-47).  The motivation regarding the obviousness of claim 1 is also applied to claim 6.
	Regarding claim 10, Dilley-Mazzitelli the network device of claim 1, wherein to provide the obtained metrics in response to the request includes to transmit the obtained metrics in response to the request (again, providing the collected metrics to workload placement manager 506 (See again, FIG. 5)) (Dilley, FIG. 5, col. 13, ll. 49-55).  The motivation regarding the obviousness of claim 1 is also applied to claim 10.
	In addition, claims 12, 14-16 and 19 include “network device” claims that perform limitations substantially as described in “network device” claims 2, 4-6 and 10, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	As to claim 18, Dilley-Mazzitelli discloses the one or more machine-readable storage media of claim 11, wherein to provide the obtained metrics in response to the request, the instructions are to cause the one or more processors to store the obtained metrics in a repository for retrieval (again, providing the collected metrics to the data pipeline/metrics pipeline database 530) (Dilley, FIG. 5, col. 11, ll. 51-57).  The motivation regarding the obviousness of claim 1 is also applied to claim 18.
14.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dilley-Mazzitelli in view of Kasturi et al. (United States Patent No. US 8,018,866 B1), hereinafter “Kasturi”.
	Regarding claim 3, Dilley-Mazzitelli discloses the network device of claim 1, the request specifying the window indicative of the time period to capture the one or more metrics (again, collection frequency configured via metric rules maintained in metric rules data 108 of data store 106. For example, Mazzitelli teaches that a systems administrator may configure the metric manager 120 to collect metric data via a metric rule stored in metric rules data 108) (Mazzitelli, FIG. 1, paragraph [0020]), but does not explicitly disclose wherein to receive the request to provide the one or more metrics includes to receive a request to provide one or more metrics associated with a plurality of accelerator devices.	However in an analogous art, Kasturi discloses receiving a request to provide one or more metrics associated with a plurality of accelerator devices (wherein an intermediate network device has a single adjacency entry storing historical data related to three metrics, e.g., network acceleration services, number of connections remaining and destinations accessible through the network device) (Kasturi, col. 20, ll. 15-20).	Dilley-Mazzitelli and Kasturi are analogous art because they are from the same problem solving area, namely, network communication services.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dilley-Mazzitelli and Kasturi before him or her, to modify the orchestration manager 104 of Dilley-Mazzitelli to include the additional limitation of receiving a request to provide one or more metrics associated with a plurality of accelerator devices, as disclosed in Kasturi, with reasonable expectation that this would result in a metric manager having the added benefit of techniques which monitored the efficacy of applying network acceleration services based on multiple metrics of multiple categories (Kasturi, col. 24, ll. 56-62).  This method of improving the orchestration manager 104 of the workload management system of Dilley-Mazzitelli and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Kasturi.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dilley-Mazzitelli with Kasturi to obtain the invention as specified in claim 3.
	In addition, claim 13 includes a “machine-readable storage media” claim that performs limitations substantially as described in “network device” claim 3, and does not appear to contain any additional features with regard to novelty and/or inventive step; therefore, it is rejected under the same rationale.
15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dilley-Mazzitelli in view of Raghunath et al. (United States Patent Application Publication No. US 2019/0052597 A1), hereinafter “Raghunath”.
	As to claim 9, Dilley-Mazzitelli discloses the network device of claim 1, but does not expressly disclose wherein to provide the obtained metrics in response to the request includes to store the obtained metrics in a repository for retrieval by one or more machine learning elements.	However Raghunath discloses wherein to provide obtained metrics in response to a request includes to store the obtained metrics in a repository for retrieval by one or more machine learning elements (wherein data metrics ingested by a metrics ingestor 104 may be stored in a metrics data store 112. Thereafter, a protocol selector 120 may also include a policy engine 110 that applies machine learning techniques to select a version of networking protocol given the metrics ingested and stored in the metrics data store 112) (Raghunath, FIG. 1, paragraphs [0095] and [0097]).	Dilley-Mazzitelli and Raghunath are analogous art because they are from the same problem solving area, namely, network communication services.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dilley-Mazzitelli and Raghunath before him or her, to modify the orchestration manager 104 of Dilley-Mazzitelli to include the additional limitation of wherein to provide obtained metrics in response to a request comprises to store the obtained metrics in a repository for retrieval by one or more machine learning elements, as disclosed in Raghunath, with reasonable expectation that this would result in a metric manager having the added benefit of improving network performance by selecting an appropriate IP version (Raghunath, paragraph [0098]).  This method of improving the orchestration manager 104 of the workload management system of Dilley-Mazzitelli and was well within the ordinary ability of one of ordinary skill in the art based on the teachings of Raghunath.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of Dilley-Mazzitelli with Raghunath to obtain the invention as specified in claim 9.
Allowable Subject Matter
16.	Claims 7, 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
17.	Applicant’s arguments, see pages 7-9, filed February 22, 2021, with respect to Rejections of Claims 1, 11 and 20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
	(A)	Applicant argued on page 8 of the Remarks, “The Dilley provisional describes that ‘Edge monitoring sends data to core to affect steering and placement decisions’ (Dilley provisional, pg. 21). The Dilley provisional also describes ‘setting up a control channel through which they send data to the Core’ (Dilley provisional, pg. 1). However, although the Dilley provisional describes that edge monitoring sends data to a core, the Dilley provisional does not teach or suggest circuitry to receive a request to provide one or more metrics. Instead, the Dilley provisional describes sharing metrics with a core infrastructure for constant monitoring (Dilley provisional, pg. 21, ‘End user experience is captured by each Edge, and the resulting metrics are shared with the Core Infra, where Workload Placement constantly monitors whether a meaningful percentage of end users are receiving the required performance.’ (emphasis added)). Sharing metrics with a core infrastructure and constantly monitoring, as described by the Dilley provisional, does not teach or suggest circuitry to receive, in an edge network, a request to provide one or more metrics associated with a processing resource, as set forth in claim 1” (Recited from page 8 of Remarks).
	As to point (A), Examiner respectfully disagrees.  While it may be true that page 21 of the Dilley provisional does disclose that end user experience is captured by each edge, and the resulting metrics shared with the Core Infrastructure, where Workload Placement constantly monitors whether a meaningful percentage of end users are receiving the required performance, nevertheless, Examiner does not agree that this suggests that no requests for metrics are made, ever, by any components, within the Core Infrastructure of the Dilley provisional (and by extension, the orchestration manager 104 of Dilley), as appears to be argued by Applicant.	To the contrary, both Dilley, as well as the Dilley provisional, each disclose the Data Pipeline capturing system metrics and sending the captured information from each Edge to the Core for control loop components (within said Core) and real-time control updates (See Dilley Provisional, page 3, as well as Figure shown on page 4).  In particular, the Dilley provisional teaches that the Core Infrastructure maintains a feedback loop that enables it to track available resources in each Edge, including CPU, memory, and other resources necessary to run a workload and notes that in some embodiments, this could include available/used bandwidth and also application performance metrics, e.g., median response time for a specific action on a per-request basis (See Dilley provisional, page 17).  As well, Dilly teaches that a metrics pipeline manager 521 manages storage of feedback metrics received from edge clusters to a memory storage device that stores one or more feedback metrics pipelines 530, and a memory storage device that holds a workload code package data store 532 (See Dilley, col. 11, ll. 51-57), which Examiner points out was originally cited for the “obtaining” limitation.  Importantly, with respect to the aforementioned control loop components, Examiner wishes to point out that the majority of the control loop components from FIG. 5 of Dilley, are also illustrated in the Figure on page 4 of the Dilley provisional, hereinafter “Figure”.  In particular, on the right side of Figure in the Dilley provisional, is the cluster of Rafay Edges, each having a Metrics Collection component.  The Metrics Collection component collects system metrics, alerts and any/all logs generated by the customer’s application and sends the information from each Edge to the Core Infrastructure for the control loop components and real-time updates (See again, Dilley provisional, page 3, as well as Figure).  While Examiner appreciates that the font is difficult to make out, nonetheless, the Figure in the Dilley provisional further illustrates Metrics Collection sending to Metrics Pipeline time-series database (TS DB), which is also illustrated in FIG. 5 of Dilley (See arrow from Metrics Collection to Metrics Pipeline (TS DB) in Figure of Dilley provisional, as well as metrics collector 536 publishing metrics to metrics pipeline manager 521 in FIG. 5 of Dilley).	In addition, the Figure in the Dilley provisional also illustrates the Metrics Pipeline (TS DB) sending Real-Time Metric Data to Resource Allocation, also shown in FIG. 5 of Dilley.  However, and perhaps of greatest importance, (as this was relied upon for the limitation in the Office action being argued against), is the relationship between the next two components shown in Figure - the Resource Allocation and the Workload Placement.  As clearly shown in both FIG. 5 of Dilley and the Figure of the Dilley provisional, an arrow labeled “Get Status” is shown emanating from the Workload Placement to the Resource Allocation, and an arrow labeled “Resource Alert” is shown emanating from the Resource Allocation to the Workload Placement.  Thus, the Dilley provisional supports a disclosure of a request being made from the Workload Placement of the Figure to the Resource Allocation, (both of which are feedback control loop components of Core Infrastructure of the Figure) and both of which are analogous components to the workload placement manager 506 sending the “Get Status” to, and receiving the “Resource Alert” from, the edge resource allocation manager 504, respectively, in FIG. 5 of Dilley.  There is further evidence of this in both Dilley, as well as the Dilley provisional, for at least the following reason.  With regard to the Resource Allocation component, page 5 of the Dilley provisional indicates that the Resource Allocation component monitors end user request demand and resource utilization metrics from the Edges (See Dilley provisional, page 5).  With respect to the edge resource allocation manager 504, which is the Resource Allocation component in the Figure, Dilley teaches that the resource allocation manager 504 tracks edge resources such as CPU, memory, network, disk and memory utilization, availability and capacity, e.g., and that an example edge resource allocation manager 504 accesses metrics information provided or published through a set of data pipelines 530 received from the multiple edges 106, performs analytics to identify statuses such as workload status, node status, and edge status, such as “ready,” “unable to connect,” “CPU utilization X % of capacity” (See Dilley, FIG. 5, col. 13, ll. 41-49).  Dilley then goes on to teach that the edge resource allocation manager 504 provides status notifications to the workload placement manager 506, and as an example, (which also happens to be the original citation in the rejection above), Dilley teaches that in response to requests from the workload placement manager 506, an example edge resource allocation manager 504 retrieves and forwards analytics and metrics information from the set of data pipelines 530 (See Dilley, FIG. 5, col. 13, ll. 49-55).  This clearly reflects the “Get Status” request reflected in both FIG. 5 of Dilley and the Figure shown in the Dilley provisional.	Moreover, with respect to the workload placement manager 506, Dilley further teaches that one of the services provided includes periodically monitoring edge metrics, at an interval from 10 seconds up to 20 minutes, e.g., such as traffic, CPU load and/or network bandwidth, as well as application health or availability to adjust placement decisions (See Dilley, col. 15, ll. 25-29).  Examiner points out, however, that this is also reflected in the Dilley provisional, on page 6, which teaches that the Workload Placement monitors Data Pipeline (traffic, load and availability) to determine system and workload state (e.g., running, healthy) (See Dilley provisional, page 6).	Finally, with regard to the sequence of events and directional arrows, Examiner notes that again, while the Dilley provisional may describe continuous monitoring of end user performance, by Applicant’s own citation of page 21 of the Dilley provisional, Examiner points out that the Edges first capture the system metrics which reflect performance and end user experience.  The resulting metrics are then shared with the Core Infrastructure (the orchestration manager 104), which includes the control feedback loop components (metrics pipeline manager 521, metrics pipeline (TS DB), edge resource allocation manager 504, and workload placement manager 506).  Dilley further teaches that the metrics pipeline manager 521 receives the metrics sent by one or more metrics collector 536 instances in one or more edge clusters, and that the metrics pipeline manager 521 stores the metrics as they arrive into the metrics pipeline (TS DB) 530, where they are subsequently used by the workload placement manager 506 to make orchestration placement and adjustment decisions using, e.g., the health of applications and nodes within an edge cluster of a metrics collector instance 536, and the capacity and utilization of node resources within each cluster (See Dilley, FIG. 5, col. 15, l. 66-col. 16, l. 9).  However, based solely on the directional arrows of FIG. 5 of Dilley, as well as the same directional arrows of the Figure in the Dilley provisional, in order to access the metrics, the workload placement manager 506 must go through the edge resource allocation manager 504 and make some form of request.  This is further evidenced as Dilley teaches that the metrics pipeline data store 522 holds the collected metrics and provides access functions for the separate components of the orchestration management system, and that the orchestration manager 104 shown in FIG. 5 of Dilley, includes a separate network connection between the metrics collector 536 and the pipeline manager 521, which is separate and distinct from the connection between the workload message server 508 and the edge message client 533 (See Dilley, FIG. 5, col. 16, ll. 9-16).  Additionally, within the Core Infrastructure shown in the Figure of the Dilley provisional, a similar separate network connection can be seen extending from the Metrics Collection to the Metrics Pipeline (TS DB), which is separate and distinct from the connection between the Core Workload Management and the Edge Workload Management.  Thus, at least impliedly from both of the figures alone (FIG. 5 and Figure), which each illustrate a separate network connection coupled with the directional arrows that show the path that the workload placement manager 506 must take to acquire the metrics information, particularly via the “Get Status” and “Resource Alert” directional arrows, one can readily conclude that some sort of query/request is made for the metrics information.	Therefore, Examiner respectfully submits, Dilley does disclose, teach and/or suggest, (and the Dilley provisional does so fully support), the teaching of “circuitry to receive, in an edge network, a request to provide one or more metrics associated with a processing resource,” as set forth in claim 1.  Due to the amendment however, Examiner has incorporated additional citations, and has elaborated on application of the reference to Dilley and understanding of the disclosure of the provisional application to Dilley, to assist the reader in understanding the rejection.
Conclusion
18.	Applicant’s arguments, as well as request for reconsideration, filed February 22, 2021 have been fully considered but they are not deemed to be persuasive.
19.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Reilly (USPGPUB 2019/0026349 A1) discloses a method for processing time series measurement, wherein data including a plurality of network performance metrics is received over a plurality of time periods (See Reilly, Abstract).
20.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441